Title: To Thomas Jefferson from Ira Allen, 26 August 1808
From: Allen, Ira
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Wilmington Augt. 26th. 1808
                  
                  I inclose a Duplicate of my Letter of the 15th. Inst. Presuming that it has not been Delivered by some Accident.
                  Mr. Rodney has made out his opinion which I Consider Verry Honorable and Interesting for me to have Independant from any Compensation from the British Government and Verry Essential to obtain that Justice which the Merritts of the Cause and Servises of the Allen famaly in Establishing the Independance of the United States and that of Vermont intitles them to, I do therefore most Earnestly Solissit your Permition for Mr. Rodney to furnish me with a Copy of his opinion— 
                  I am with high Consideration your most obedient Humbl. Servt.
                  
                     Ira Allen 
                     
                  
               